DETAILED ACTION

Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-7 in the reply filed on October 22, 2021 is acknowledged.
Claims 8-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on October 22, 2021.

Summary
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Currently, claims 8-20 are withdrawn resulting in claims 1-7 pending for examination.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on October 16, 2019 has been considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claims 6 and 7 recites the limitation “heat retention value”. The limitation is indefinite because “heat retention value” is not a common standard of measurement used in the art, and the instant specification does not define what “heat retention value” is, nor provides values or units to provide guidance on what equivalent property is being measured. Paragraph [0053] of the instant specification states that if the adhesive composition 420 further includes insulation or other heat retaining material, the composition is effective to decrease thermal conductivity through the textile, increasing its absorption of heat. The same paragraph provides the example of silica, which has a specific heat capacity greater than that of the textile and is capable of both absorbing heat from the wearer and releasing the stored energy. It is unclear whether “heat retention value” requires a high heat capacity relative to the base fabric, a low thermal conductivity compared to the base fabric, or both.
It is further unclear whether the second heat retention value being lower than the first heat retention value means the value itself is lower (e.g. the quantitative value second heat retention value is lower than the first), or whether the area comprising the second heat retention value retains less heat than the area with the first heat retention value, regardless of whether the quantitative number is lower. For example, the lower the quantitative value of the specific heat capacity of a material, the less heat it can retain. Therefore both of the above interpretations of claims 6 and 7 are fulfilled. However, the lower the quantitative value of the thermal conductivity of a material, the more heat it can retain (less heat is transferred across the 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date 

Claims 1 and 2-3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rock (US 2008/0189824)1 in view of Rock (US 2005/0053759)1,2. Supporting evidence provided by “Raising” (Celanese’s Complete Textile Glossary)1,3.
With respect to claim 1, Rock teaches a thermal fabric article (fabric) for use in garments (article of apparel) (paragraph [0001]) comprising a pattern of contrasting pile height regions, including one or more regions with no pile loop yarn (paragraph [0064]; fig. 5). The thermal fabric article includes regions of relatively high pile 20, regions of relatively low pile 22 (plurality of compression areas), and regions of no pile 24 (paragraph [0062]). As can be seen in Figure 5, the pile regions are discontinuous and oriented in a spaced relation from each other (FIG. 5). Rock further teaches the pile regions may be fabricated by printing a binder material (sealing agent) in an engineered body mapping pattern, and then raising the surface of the non-coated regions (paragraph [0114]). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that any pile lower than relatively high pile 20 is compressed by a binder (sealing agent) (compression areas formed along the inner surface, each compression area comprising compressed yarns), in order to prevent further raising.
With respect to the regions of relatively low pile 22 of Rock being equivalent to the claimed compression areas, the instant specification does not define the term “compressed”, Complete Textile Glossary). Therefore, before the napping process is performed the surface fibers are flattened laterally, i.e. are compressed, into the surface of the fabric. Upon performing the napping process the fibers are released from surface. In the case of the low pile 22 and high pile 20 of Rock, the high pile 20 is released from the surface more than the low pile 22. As such, the low pile 22 is more compressed to the surface of the fabric than the high pile 20 because it comprises more fibers that are flattened laterally against the surface of the fabric. Therefore, the low pile 22 is considered compressed compared to the high pile 20, where the fibers are expanded more from the surface of the fabric.
Rock further teaches an advantage of the thermal fabric article (textile) is that extremely intricate patterns of varying thickness can be achieved and used to create infinitely varied regions of insulating warmth, range of motion, and breathability in the fabric (air permeability) (paragraphs [0033]-[0034]). Additionally, the patterns of the fabric elements are engineered to cover substantial portions of the body surface, each element typically having multiple regions of contrasting pile height and/or contrasting air permeability performance (paragraph [0064]). In some instances the engineered thermal fabric may have regions 24 of relatively high pile interspersed with regions 20 of no pile arranged in intricate patterns, for example stripes. Moreover, Rock teaches that when a binder is applied in a pattern to locally resist raising, these compression area comprises compressed yarn).
With respect to which side of the textile defines an inner surface facing the wearer, there are two sides to the textile: one with the pile regions and one without. For one of ordinary skill in the art it would have been obvious to try both sides of the fabric in order to determine which provides the most comfort to the wearer. See MPEP 2143.
Rock is silent as to the binder (sealing agent) being effective to reduce air permeability.
Rock ‘759 teaches a fabric article with an outer surface which has a non-continuous coating of binder material in order to enhance durability against pilling or fraying (paragraph [0005]). Rock ‘759 further teaches the binder material forms a film that constricts interstitial spaces between yarns to thereby reduce air-permeability and provide increased insulation for warmth, for use in particular under colder and windier conditions (paragraph [0019]). Rock ‘759 additionally teaches that the improved surface durability is demonstrated in a severe pilling and abrasion test (paragraph [0033]).
Since both Rock and Rock ‘759 teach a binder discontinuously applied to a textile in order to resist raising/fraying, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the binder of Rock to be a film that constricts interstitial spaces between yarns as taught by Rock ‘759 to thereby reduce air permeability and provide increased insulation for warmth, for use in particular under colder and windier conditions.

With respect to claims 2 and 3, Rock in view of Rock ‘759 teaches all the limitations of claim 1 above. Rock further teaches an advantage of the thermal fabric article (fabric) is that extremely intricate patterns of varying thickness can be achieved and used to create infinitely varied regions of insulating warmth, range of motion, and breathability in the fabric (air permeability) (paragraphs [0033]-[0034]). Additionally, the patterns of the fabric elements are engineered to cover substantial portions of the body surface, each element typically having multiple regions of contrasting pile height and/or contrasting air permeability performance (paragraph [0064]). In some instances the engineered thermal fabric may have regions 24 of relatively high pile interspersed with regions 20 of no pile arranged in intricate patterns, for example stripes (discontinuous pattern of alternating bands). Moreover, Rock teaches that when a binder is applied in a pattern to locally resist raising, these regions may be formed of regions of contrasting thermal insulation and breathability performance characteristics by use of different binder materials, densities of application, penetration, etc (paragraph [0114]).
Rock is silent as to the high pile region (area not including sealing agent) having a higher air permeability (second air permeability) than the low pile region covered by the binder (area including sealing agent) (first air permeability).
Rock ‘759 teaches a fabric article with an outer surface which has a non-continuous coating of binder material in order to enhance durability against pilling or fraying (paragraph [0005]). Rock ‘759 further teaches the binder material forms a film that constricts interstitial spaces between yarns to thereby reduce air-permeability and provide increased insulation for warmth, for use in particular under colder and windier conditions (paragraph [0019]). Rock ‘759 
Since both Rock and Rock ‘759 teach a binder discontinuously applied to a textile in order to resist raising/fraying, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the binder of Rock to be a film that constricts interstitial spaces between yarns as taught by Rock ‘759 to thereby reduce air permeability and provide increased insulation for warmth, for use in particular under colder and windier conditions. One of ordinary skill in the art would recognize that since the air permeability of the fabric is reduced where the binder is applied, the low pile regions (area including sealing agent) (first air permeability value) and no pile regions would have a lower air permeability value than the high pile regions (area not including sealing agent) (second air permeability value).

Claims 4-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rock (US 2008/0189824)4 in view of Rock (US 2005/0053759)1,5 as applied to claim 3 above, and further in view of Kim (US 2013/0209735)1.
With respect to claims 4-5, Rock in view of Rock ‘759 teaches all the limitations of claim 3 above.
Rock in view of Rock ‘759 is silent as to the binder (sealing agent) comprising a heat retaining material selected from the group consisting of AlO2, ZnO, SnO-2, TiO2, SiO2
Kim teaches a fabric assembly comprising a flexible substrate including a top surface and a plurality of guard plates affixed to the top surface and arranged in a pattern such that a plurality of continuous gaps are defined between adjacent guard plates (paragraph [0006]). The guard plates are formed from a polymer resin to ensure a bond between the guard plate and the fabric substrate base material, and the abrasion resistance provided by the guard plates can be enhanced by adding small particles of silica (SiO2), alumina (AlO2), silicon carbide (SiC), titanium oxide (TiO2) and the like to the resin.
Since both Rock in view of Rock ‘759 and Kim teach fabric with a discontinuous pattern formed in part by a binder resin, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include small particles of silica (SiO2), alumina (AlO2), silicon carbide (SiC), titanium oxide (TiO2) and the like in the binder (sealing agent) of Rock in order to enhance the abrasion resistance of the base fabric.

With respect to claims 6-7, Rock in view of Rock ‘759 and Kim teaches all the limitations of claim 5 above.
In view of the indefiniteness rejection on claims 6-7 above, it is unclear what properties the term “heat retention value” encompasses.
Rock further teaches an advantage of the thermal fabric article (textile) is that extremely intricate patterns of varying thickness can be achieved and used to create infinitely varied regions of insulating warmth, range of motion, and breathability in the fabric (air permeability) (paragraphs [0033]-[0034]). Additionally, the patterns of the fabric elements are engineered to cover substantial portions of the body surface, each element typically having multiple regions of contrasting pile height and/or contrasting air permeability performance (paragraph [0064]). In discontinuous pattern of alternating bands). Moreover, Rock teaches that when a binder is applied in a pattern to locally resist raising, these regions may be formed of regions of contrasting thermal insulation and breathability performance characteristics by use of different binder materials, densities of application, penetration, etc (paragraph [0114]).
Rock is silent as to the high pile region (area not including sealing agent) having a lower heat retention value (second heat retention value) the low pile region covered by the binder (area including sealing agent) (first heat retention value).
Rock ‘759 teaches a fabric article with an outer surface which has a non-continuous coating of binder material in order to enhance durability against pilling or fraying (paragraph [0005]). Rock ‘759 further teaches the binder material forms a film that constricts interstitial spaces between yarns to thereby reduce air-permeability and provide increased insulation (increased heat retention value) for warmth, for use in particular under colder and windier conditions (paragraph [0019]). Rock ‘759 additionally teaches that the improved surface durability is demonstrated in a severe pilling and abrasion test (paragraph [0033]).
Since both Rock and Rock ‘759 teach a binder discontinuously applied to a textile in order to resist raising/fraying, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the binder of Rock to be a film that constricts interstitial spaces between yarns as taught by Rock ‘759 to thereby reduce air permeability and provide increased insulation (higher heat retention value) for warmth, for use in particular under colder and windier conditions. One of ordinary skill in the art would recognize that since the insulation and warmth (heat retention) of the fabric is increased area including sealing agent) (first heat retention value) would have a higher heat retention value than the high pile regions (area not including sealing agent) (second heat retention value).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Larissa Rowe Emrich whose telephone number is (571)272-2506. The examiner can normally be reached Monday - Friday, 7:30am - 4:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marla McConnell can be reached on 571-270-7692. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

LARISSA ROWE EMRICH
Examiner
Art Unit 1789



/LARISSA ROWE EMRICH/Examiner, Art Unit 1789                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Cited in IDS
        2 Herein after referred to as Rock ‘759
        3 Copy provided with IDS filed October 16, 2019
        4 Cited in IDS
        5 Herein after referred to as Rock ‘759